DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended independent claims 1 & 15 in response to the non-final rejection mailed 14 APR 22.  Applicant has added the language of canceled dependent claims 3 & 16 to claims 1 & 15 respectively which was previously indicated as being allowable.  As a result, claims 1, 4-9, 14, 15 & 17-20 are allowable.  Claims 10 & 11 remain rejected.  Claims 10 & 11 were not amended to overcome the previous rejection and the response of 18 APR 22 does not contain any arguments against the 103 rejection.  As a result, claims 10 & 11 remain rejected for the reason given in the previous action and as stated again below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Callsen (US 2014/0153142).

With regard to claim 10, Callsen teaches a fault protection arrangement, comprising: a neutral grounding resistor (RE, paragraph 0023), the neutral grounding resistor comprising a ground end (coupled to ground) and a non-ground end (coupled to 10); and a neutral grounding resistance monitor assembly (20-22), coupled to the neutral grounding resistor and comprising: a sense circuit (21), coupled to the non-ground end of the neutral grounding resistor; and an injection signal generator (20 & Ui), coupled to the ground end of the neutral grounding resistor and arranged to generate a frequency (paragraph 0024).
Callsen does not teach that the frequency is of 240 Hz or greater but teaches that an injection frequency can be selected based on the rotational speed of the generator rotor.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the injection source to a desired frequency range based on the rotational speed of the generator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
With regard to claim 11, Callsen discloses the device of claim 10, and further discloses that the sense circuit is coupled on a first side to the non-ground end of the neutral grounding resistor, and on a second side to the injection signal generator (as seen in Fig. 1).

Allowable Subject Matter
Claims 1, 4-9, 14, 15 & 17-20 are allowable.

Claim 1 is allowable because the prior art of record does not teach or fairly suggest a fault protection arrangement comprising all the features as recited in the claims and in combination with the neutral grounding resistance monitor assembly further comprising an injection capacitor, coupled in electrical series between the injection signal generator and the non-ground end of the neutral grounding resistor.

Claims 4-9 & 14 are allowable as they depend from claim 1, which is also allowable.

Claim 15 allowable because the prior art of record does not teach or fairly suggest a fault protection arrangement comprising all the features as recited in the claims and in combination with an injection capacitor is arranged in electrical series between the injection signal generator and the non-ground end of the neutral grounding resistor, and wherein a sense resistor is arranged in electrical series between the ground end of the neutral grounding resistor and the sense circuit.

Claims 17-20 are allowable as they depend from claim 15, which is also allowable.

Claims 12 & 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a fault protection arrangement comprising all the features as recited in the claims and in combination with a sense resistor, arranged in electrically parallel fashion with the sense circuit, between the non-ground end of the neutral grounding resistor, and the injection signal generator.

Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because it depends on claim 12 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839